DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is responsive to the Amendment filed October 21, 2021(herein referred to as “Amendment”).  As directed by the Amendment Claims 7, 27, 30, 31, and 33 are amended.  Claim 29 is cancelled and therefore Claims 7-13, 27, and 30-33 are pending and have been fully considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7-13, 27 and 30-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weinenger (U.S. Patent Publ’n No. 2015/0059682) in view of Alonso (U.S. Patent Publ’n No. 2010/0282219).
Regarding Claim 7, Weinenger discloses the invention substantially as claimed, including a multi-part piston (10) of a two-stroke cycle internal combustion engine (see 
However, Alonso discloses an opposed piston engine (see paragraph [0070] and Figures 1(A) - 2(I)) having a pair of opposed pistons ((2), (2’)).  Alonso discloses that a bowl (30) in an end surface thereof, and notches (see Figures 3(A) and 3(B)) in respective end surfaces which open into the bowl through a peripheral edge of the crown part (see Figures 3(A), 3(B)) wherein bowl (30) has a longitudinal axis (inherent feature of the piston), and wherein notches (see Figures 3(A), 3(B)) are spaced along the longitudinal axis of the bowl so as to be situated at opposed locations on the peripheral edge (see Figures 3(A), 3(B)), wherein the longitudinal axis of the bowl is oriented with respect to the wristpin bore axis by a predetermined angle (see Figure 3(A)).  
While it is appreciated that the figures of Alonso are not to scale, Figures 2(A)-2(I) and Figures 3(A)-(B) would provide a teaching to one of ordinary skill in the art to provide a longitudinal axis of the bowl that is oriented with respect to the wristpin bore axis by a predetermined angle according to the recitations of Claim 7, that angle being between illustrated as 90° (see Figures 2(A)-2(I) and Figures 3(A)-(B).  Note:  “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” See MPEP § 2144.05(I).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the piston of Weinenger by providing opposed notches extending through respective piston crown portions as described in Alonso in order to provide injection ports extending into the combustion chamber of the opposed piston engine to allow for injection of fuel during engine operation.  
Regarding Claim 8, Weinenger discloses that the crown part (20) is made of a first material and the skirt (30) part is made of a second material (see paragraph [0022]).  Note: inherently, each part of the piston shown in Weinenger is fabricated of a material.  It is not claimed that the materials are different.  Therefore, Weinenger teaches the claimed limitation. 
Regarding Claim 9, Weinenger discloses that the first material comprises a metal or metal alloy with a high strength at high temperatures (herein, the exemplary SAE 4140 provided in paragraph [0022] is inherently a metal with high strength at high temperatures, and the second material is 4140 steel (see paragraph [0022]).
Regarding Claims 10-12
Regarding Claim 13, Weinenger discloses that crown part (20) comprises a forged metal base crown including 4140 steel, and skirt part (30) comprises a forged metal base skirt including a steel alloy or an aluminum alloy (see paragraph [0022]).
Regarding Claim 27, Weinenger discloses a multi-part piston (10) of a two-stroke cycle internal combustion engine (see Abstract), wherein the piston includes a crown part (20) having an end surface (24), a circumferential ring belt region (26) (see paragraph [0025]), a skirt part (30) with a sidewall including a first end (32), a second end (34),  and a wristpin bore ((36), (37)) with bosses formed in the sidewall, and with an axis (inherent) formed in a sidewall of the skirt portion (see Figure 4).  Furthermore, Weinenger discloses that piston (10) includes an outer part (40) with a second circumferential ring belt region (46), wherein the crown part is joined to the first end of the skirt part by one or more first weld seams and the outer part is joined to the second end of the skirt part by a second weld seam (see paragraph [0023]).  The ring belt region (26) is coaxially aligned with the ring belt region (46) (see Figures 1 and 2).  Note:  ring belt region being further limited as an “oil ring belt region” is merely viewed as intended use.  Weinenger does not describe that the piston includes a bowl nor the claimed notches nor the claimed orientation to the longitudinal axis of the piston.
However, Alonso discloses an opposed piston engine (see paragraph [0070] and Figures 1(A) - 2(I)) having a pair of opposed pistons ((2), (2’)).  Alonso discloses that a bowl (30) in an end surface thereof, and notches (see Figures 3(A) and 3(B)) in respective end surfaces which open into the bowl through a peripheral edge of the crown part (see Figures 3(A), 3(B)) wherein bowl (30) has a longitudinal axis (inherent feature of the piston), and wherein notches (see Figures 3(A), 3(B)) are spaced along the longitudinal 
While it is appreciated that the figures of Alonso are not to scale, Figures 2(A)-2(I) and Figures 3(A)-(B) would provide a teaching to one of ordinary skill in the art to provide a longitudinal axis of the bowl that is oriented with respect to the wristpin bore axis by a predetermined angle according to the recitations of Claim 7, that angle being between illustrated as 90° (see Figures 2(A)-2(I) and Figures 3(A)-(B).  Note:  “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” See MPEP § 2144.05(I).
Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to modify the piston of Weinenger by providing opposed notches extending through respective piston crown portions as described in Alonso in order to provide injection ports extending into the combustion chamber of the opposed piston engine to allow for injection of fuel during engine operation.  
Regarding Claims 30-33, the combination of Weinenger and Alonso discloses the invention substantially as claimed, wherein Alonso discloses that the longitudinal axis of the bowl is oriented to the wrist pin bore by an angle, but it is unclear if Alonso would teach that the longitudinal axis of the bowl is oriented to the wrist pin bore by specific angle ranges that are claimed.
However, it nevertheless would have been an obvious matter of design choice to provide the angle as claimed, since Applicant has not disclosed that doing so solves any stated problem or is for any particular purpose and it appears that the invention would .

Response to Arguments
Applicant’s arguments (see Amendment filed October 21, 2021) with respect to the rejection(s) of previously provided Claim(s) 29 (now incorporated into independent Claims 7 and 27) under Section 103 have been fully considered but they are not persuasive.
First, Applicant asserts that Examiner pointing to the teachings of Alonso constitutes hindsight reasoning.  This is not the case, nor the definition of what constitutes improper hindsight. Examiner submits that the Figures of Alonso, namely Figures 2(A)-2(I) and Figures 3(A)-(B) illustrate that a longitudinal axis of the bowl is oriented at an approximate 90 degree angle to the wristpin bore axis, as shown by Examiner’s annotated Figure.   Again, while it is appreciated that the figures of Alonso are not to scale, Figures 2(A)-2(I) and Figures 3(A)-(B) would provide a teaching to one of ordinary skill in the art to provide a longitudinal axis of the bowl that is oriented with respect to the wristpin bore axis by a predetermined angle, that angle being 90 degrees.  
The included figure is an Examiner annotated version of Alonso Figure 2(C), which is added only to illustrate Examiner's position.  It is not intended to add to the teachings of Alonso itself. 

    PNG
    media_image1.png
    509
    712
    media_image1.png
    Greyscale

Examiner’s Annotated Figure

Given Examiner’s Annotated Figure, in combination with the teachings of Figures 3(A)-(B) of Alonso, one of ordinary skill in the art would recognize that the longitudinal axis of the bowl is oriented with respect to the wristpin bore axis by a predetermined angle, that angle being 90 degrees.  
Next, Applicant asserts that Alonso does not provide the entire claimed range of angle possibilities.  However, as is well-known, MPEP § 2144.05(I) provides “[i]n the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.”  Therefore, the claimed range of angles is rendered obvious by the teachings of Alonso, namely the angle being 90 degrees.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G MOUBRY whose telephone number is (571)270-5658. The examiner can normally be reached M-F 10AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT MOUBRY/Primary Examiner, Art Unit 3747